Case 6:16-cv-01274-SM-DMD Document 114 Filed 07/02/20 Page 1 of 2 PageID #: 883



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

  COASTAL COMMERCE BANK                                      CIVIL ACTION NO.:
                                                             6-16-cv-01274

  VERSUS                                                     JUDGE MORGAN

  M/V RANDI NICHOLE, in rem, M/V MS.                         MAGISTRATE JUDGE
  ISABELLE, in rem, M/V MS. BRYELLE, in rem,                 DANA M. DOUGLAS
  M/V RACHEL SHANNON, in rem, their engines,
  tackle, furniture, apparel, appurtenances, etc., SM
  ENERGY, LLC, BARBARA ANN, LLC, SM
  ENERGY SERVICES, LLC, RAYMOND J.
  SCULLY, Jr., and JOHN A. LANCON in personam




                                       FINAL JUDGMENT

        Considering the foregoing Motion for Entry of Final Judgment filed on behalf of Coastal

 Commerce Bank;

        IT IS HEREBY ORDERED that the Motion for Entry of Final Judgment is GRANTED;

        IT IS FURTHER ORDERED that the prior orders in this action, as set forth below, to

 the extent they are interlocutory in nature, be and are hereby deemed final;

            1. ORDER granting [2] Motion for Issuance of Warrant in rem, September 12, 2016;

            2. ORDER granting [3] Motion to Appoint Custodian Central Boat Rentals appointed,

                September 12, 2016;

            3. ORDER granting [19] Motion to Release and Remove Seismic Surveying

                Equipment and other Property belonging to Tesla Offshore LLC laden aboard M/V

                MS. ISABELLE, November 16, 2016;




                                                -1-
Case 6:16-cv-01274-SM-DMD Document 114 Filed 07/02/20 Page 2 of 2 PageID #: 884



            4. ORDER granting [25] Motion for Interlocutory Sale of Vessels; granting [25]

               Motion for Order Approving Stipulation, December 8, 2016;.

            5. DEFAULT JUDGMENT granting [27] Motion for Confirmation of Default and

               Default Judgment as to Unknown Claimants or holders of maritime liens bearing

               against the Vessels who have not intervened or otherwise appeared in this

               proceeding, and anyone else who asserts a right of possession or any ownership

               interest in the property that is the subject of this action, February 6, 2017;.

            6. ORDER granting [33] Motion for Order of Sale, March 24, 2017;

            7. ORDER granting [43] Motion for Confirmation of U.S. Marshal Auction Per Local

               Rule 64.6, May 8, 2017;

            8. PARTIAL DEFAULT JUDGMENT adopting in part and rejecting in part [70]

               Report and Recommendations; granting in part [46] Motion for Default Judgment

               against Lancon for the amount of $5,175,431.24 representing the principal

               indebtedness, less credit for the credit bids made by Coastal in the amount of

               $1,125,000.00, for a total judgment in the amount of $4,050,431.24, October 5,

               2017.

        IT IS FURTHER ORDERED that all claims which remain pending and not heretofore

 adjudicated be and hereby are dismissed without prejudice.

        New Orleans, Louisiana this 2nd day of July, 2020.




                                              HON. SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE



                                                -2-
